Title: From George Washington to Lieutenant Colonel Matthew Mead, 24 August 1779
From: Washington, George
To: Mead, Matthew


        
          Sir,
          Head Quarters West Point Aug. 24th 1779
        
        I am informed by Major General Howe that there has been hitherto no communication between you and him. It appears to me necessary for the good of the service and for your mutual security that you should correspond and cooperate and that as far as may be consistent with the instructions you have received from the governor, you should comply with his advice and directions. I would not wish by any means to interfere with the intention of the state or to do any thing which may contravene the local purposes for which your party may have been called out; but only to establish such a concert of views between the Continental troops whose object is the same and the militia under your command, as will most effectually promote the service—cover the country annoy the enemy and afford reciprocal aid and security.
        This concert is the more necessary at this moment as I have received information, that the enemy have their Grenadiers and light troops on Long Island moving Eastward in the vicinity of the Sound. I know no more likely end they can have in view than to surprise the troops in your quarter to prevent which the greatest vigilance and

care will be requisite and a perfect co-operation between the Militia and Continental troops. Guard boats moving about the sound during the night will be of excellent use, if under proper regulations. I am Sir Your most Obedient humble servant.
      